Exhibit 10.52

 

AMENDMENT #2 TO CONVERTIBLE PROMISSORY NOTE

 

This Amendment #2 to Convertible Promissory Note (this “Amendment”) is entered
into as of July 12, 2017, by and between St. George Investments LLC, a Utah
limited liability company (“Lender”), and Omagine, Inc., a Delaware corporation
(“Borrower”). Capitalized terms used in this Amendment without definition shall
have the meanings given to them in the Note (as defined below).

 

A.       Borrower previously issued to Lender a Convertible Promissory Note
dated November 14, 2016 in the principal amount of $185,000.00 (the “Note”).

 

B.       Lender and Borrower previously amended the Note pursuant to that
certain Amendment to Convertible Promissory Note dated May 10, 2017 (the “Prior
Amendment”).

 

C.       Borrower has requested that Lender once again extend the Maturity Date
of the Note (the “Extension”).

 

D.       Lender has agreed, subject to the terms, amendments, conditions and
understandings expressed in this Amendment, to grant the Extension.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.       Recitals. Each of the parties hereto acknowledges and agrees that the
recitals set forth above in this Amendment are true and accurate and are hereby
incorporated into and made a part of this Amendment.

 

2.       Extension. The first sentence of the Note is deleted in its entirety
and replaced with the following:

 

“FOR VALUE RECEIVED, Omagine, Inc., a Delaware corporation (“Borrower”),
promises to pay to St. George Investments LLC, a Utah limited liability company,
or its successors or assigns (“Lender”), $185,000.00 and, if applicable, any
interest, fees, charges, and late fees on or before August 17, 2017 (the
“Maturity Date”).”

 

3.       Extension Fee. In consideration of Lender’s grant of the Extension, its
fees incurred in preparing this Amendment and other accommodations set forth
herein, Borrower agrees to pay to Lender on or before July 17, 2017 an extension
fee in the amount of $8,000.00 (the “Extension Fee”). The Extension Fee shall be
payable to Lender via wire transfer of immediately available funds on or before
July 17, 2017.

 

4.       Affirmation of Note Balance. The Note shall be and remain in full force
and effect in accordance with its terms and is hereby ratified and confirmed in
all respects. Borrower and Lender agree that the outstanding balance of the Note
as of the date hereof is $185,000.00.

 



  

 

 

5.       Conditionality of Extension. The Extension is conditioned upon and
subject to Borrower’s payment to Lender of the Extension Fee and the Extension
shall not be effective unless and until Lender has received the Extension Fee.

 

6.       Representations and Warranties. In order to induce Lender to enter into
this Amendment, Borrower, for itself, and for its affiliates, successors and
assigns, hereby acknowledges, represents, warrants and agrees as follows:

 

(a) Borrower has full power and authority to enter into this Amendment and to
incur and perform all obligations and covenants contained herein, all of which
have been duly authorized by all proper and necessary action. No consent,
approval, filing or registration with or notice to any governmental authority is
required as a condition to the validity of this Amendment or the performance of
any of the obligations of Borrower hereunder.

 

(b) There is no fact known to Borrower or which should be known to Borrower
which Borrower has not disclosed to Lender on or prior to the date of this
Amendment which would or could materially and adversely affect the understanding
of Lender expressed in this Amendment or any representation, warranty, or
recital contained in this Amendment.

 

(c) Except as expressly set forth in this Amendment, Borrower acknowledges and
agrees that neither the execution and delivery of this Amendment nor any of the
terms, provisions, covenants, or agreements contained in this Amendment shall in
any manner release, impair, lessen, modify, waive, or otherwise affect the
liability and obligations of Borrower under the terms of the Transaction
Documents.

 

(d) Borrower has no defenses, affirmative or otherwise, rights of setoff, rights
of recoupment, claims, counterclaims, actions or causes of action of any kind or
nature whatsoever against Lender, directly or indirectly, arising out of, based
upon, or in any manner connected with, the transactions contemplated hereby,
whether known or unknown, which occurred, existed, was taken, permitted, or
begun prior to the execution of this Amendment and occurred, existed, was taken,
permitted or begun in accordance with, pursuant to, or by virtue of any of the
terms or conditions of the Transaction Documents. To the extent any such
defenses, affirmative or otherwise, rights of setoff, rights of recoupment,
claims, counterclaims, actions or causes of action exist or existed, such
defenses, rights, claims, counterclaims, actions and causes of action are hereby
waived, discharged and released. Borrower hereby acknowledges and agrees that
the execution of this Amendment by Lender shall not constitute an acknowledgment
of or admission by Lender of the existence of any claims or of liability for any
matter or precedent upon which any claim or liability may be asserted.

 

(e) Borrower represents and warrants that as of the date hereof no Events of
Default or other material breaches exist under the Transaction Documents or have
occurred prior to the date hereof.

 

7.       Certain Acknowledgments. Each of the parties acknowledges and agrees
that no property or cash consideration of any kind whatsoever has been or shall
be given by Lender to Borrower in connection with the Extension or any other
amendment to the Note granted herein.

 



 2 

 

 

8.       Other Terms Unchanged. The Note, as amended by the Prior Amendment and
this Amendment, remains and continues in full force and effect, constitutes
legal, valid, and binding obligations of each of the parties, and is in all
respects agreed to, ratified, and confirmed. Any reference to the Note after the
date of this Amendment is deemed to be a reference to the Note as amended by the
Prior Amendment and this Amendment. If there is a conflict between the terms of
this Amendment and the Note, the terms of this Amendment shall control. If there
is a conflict between the terms of the Prior Amendment and this Amendment, the
terms of this Amendment shall control. No forbearance or waiver may be implied
by this Amendment. Except as expressly set forth herein, the execution,
delivery, and performance of this Amendment shall not operate as a waiver of, or
as an amendment to, any right, power, or remedy of Lender under the Note, as in
effect prior to the date hereof. For the avoidance of doubt, this Amendment
shall be subject to the governing law, venue, and Arbitration Provisions, as set
forth in the Note.

 

9.       No Reliance. Borrower acknowledges and agrees that neither Lender nor
any of its officers, directors, members, managers, equity holders,
representatives or agents has made any representations or warranties to Borrower
or any of its agents, representatives, officers, directors, or employees except
as expressly set forth in this Amendment, the Prior Amendment, and the
Transaction Documents and, in making its decision to enter into the transactions
contemplated by this Amendment, the Prior Amendment, and the Transaction
Documents, Borrower is not relying on any representation, warranty, covenant or
promise of Lender or its officers, directors, members, managers, equity holders,
agents or representatives other than as set forth in this Amendment, the Prior
Amendment, and the Transaction Documents.

 

10.     Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of this Amendment (or
such party’s signature page thereof) will be deemed to be an executed original
thereof.

 

11.     Further Assurances. Each party shall do and perform or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment and the consummation of the transactions contemplated
hereby.

 

[Remainder of page intentionally left blank]

 



 3 

 



 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.



 

  BORROWER:       OMAGINE, INC.         By: /s/ Charles P. Kuczynski   Name:
Charles P. Kuczynski   Title: Vice President, Secretary

 

  LENDER:       St. George Investments LLC       By: Fife Trading, Inc., its
Manager         By: /s/ John M. Fife     John M. Fife, President

 

 

 



[Signature page to Amendment to Promissory Note]





 

 